ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The rejection of Claims 1-7 under 35 U.S.C. 112 (a) is withdrawn.

Response to Arguments
Applicant’s arguments, see remarks, filed 11 January 2022, with respect to the rejection of Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 and its dependents has been withdrawn. 
Applicants arguments regarding what one of ordinary skill would have ascertained from the disclosure of Item 58 being a “90 degree line”, the stem axis shown in Figure 1 being translated to Figure 4, and the layout of the lines in Figure 4 were convincing.

Allowable Subject Matter
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best art does not teach or obviate the multi-step process of independent claim 1.  Specifically, while some references taught the use of slices/2D imagery in the production of prosthesis (See MAHFOUZ (US20150342739), FITZ (US20170367834), LANG (US20040133276) and (BOSARSKI (US20110029091)) and some references taught the use of tilt angles in prosthesis (See BOJARSKI (US20110029091), MARONEY (US6736851) and MAHFOUZ (US20150342739)), none of the prior art of record disclosed the claimed limitations of “(e) measuring a reference angle between the first reference line and the third reference line; and (f) determining the inclination angle from the reference angle.” in combination with the remainder of the method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 March 2022